Citation Nr: 1035919	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-34 512A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as secondary to in-service herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  

In January 2007, the Board notified the Veteran that his claim 
may be affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. 
App. 257 (2006).  In Haas, the claimant served on a naval vessel 
that operated off the coast of Vietnam but never went ashore.  He 
subsequently submitted claims of service connection for diabetes 
mellitus and peripheral neuropathy, under regulations providing 
presumptive service connection to veterans who "served in the 
Republic of Vietnam" and subsequently developed certain 
disabilities associated with herbicide exposure.  See 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a).  VA denied his claim, explaining 
that the presumption of herbicide exposure did not apply to his 
service as the applicable regulation, 38 C.F.R. 
§ 3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a veteran's service must have 
involved "duty or visitation" in the Republic of Vietnam.  

The claimant in Haas appealed the Board's decision to the Court.  
In an August 2006 decision, the Court reversed the Board's 
decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) must be read 
to include service in the waters near the shore of Vietnam, 
without regard to actual visitation or duty on land in the 
Republic of Vietnam.  The Court further held that the version of 
VA's Adjudication Procedure Manual in effect at the time the 
claimant filed his claim created a presumption of herbicide 
exposure based on receipt of the Vietnam Service Medal.  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  

VA disagreed with the Court's decision and appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In order to avoid burdens on the adjudication system 
during the pendency of the appeal, VA imposed a stay at the Board 
on the adjudication of claims affected by Haas.  

That appeal has now been resolved.  In a May 2008 decision, the 
Federal Circuit held that VA regulations require that a veteran 
set foot within the land borders of Vietnam for presumptive 
service connection and that a veteran who never went ashore from 
the ship on which he served in the Vietnam coastal waters was not 
entitled to presumptive service connection.  The Federal Circuit 
further held that VA's amendment to its Adjudication Procedure 
Manual excluding veterans who had not set foot in Vietnam was not 
invalid nor impermissibly retroactively applied.  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of certiorari to 
the United States Supreme Court, which was denied on January 21, 
2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Later that month, with the resolution of the appeal, VA 
lifted the stay on the adjudication of cases affected by the Haas 
litigation.  Thus, the Board is now able to proceed with 
consideration of the Veteran's appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran did not serve in the Republic of Vietnam, he is 
not entitled to a presumption of exposure to herbicides 
(including Agent Orange) during such service, and he is not shown 
to have otherwise been exposed to herbicides, including while 
serving on active duty aboard the USS Epping Forest. 

3.  Diabetes mellitus, type II, did not manifest during service 
or within one year thereafter and has not been shown to be 
causally or etiologically related to the Veteran's active duty.  
CONCLUSION OF LAW

Diabetes mellitus, type II, to include as a result of claimed 
exposure to herbicide agents such as Agent Orange, was not 
incurred in active service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his/her representative, if 
applicable, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the Court held that, upon 
receipt of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and to 
provide the claimant with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 473 
(2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Board finds that VA's duty to notify was satisfied by a 
letter sent to the Veteran in April 2005.  The letter addressed 
all of the notice elements, to include those pertaining to 
substantiating the Veteran's claim based on exposure to 
herbicides, and was sent prior to the initial unfavorable 
decision by the agency of original jurisdiction (AOJ) in October 
2005.  

Also, in November 2006, the RO notified the Veteran of the 
relevant rating criteria or effective date provisions.  Although 
this notification clearly occurred after the initial adjudication 
of the Veteran's claim in October 2005, the timing defect of this 
notice was cured by the RO's subsequent readjudication of the 
issue on appeal in November 2006 [when the statement of the case 
(SOC) was issued] and later in April 2009 [when a supplemental 
statement of the case (SSOC) was furnished to the Veteran].  
Accordingly, the Board finds that VA has fulfilled its duty to 
notify the Veteran under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of his appeal.  All available service treatment records as 
well as all identified VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

As will be reflected below, there is no evidence to verify the 
Veteran's presence in Vietnam, which would entitle him to the 
presumption of herbicide exposure.  However, the Board concludes 
that VA has fulfilled its duty to assist the Veteran in 
attempting to corroborate his assertion that he set foot in 
Vietnam.  In particular, the Board observes that the Veteran was 
asked in the April 2005 notice letter to submit evidence showing 
that he served in-country in the Republic of Vietnam.  In May 
2005, the National Personnel Records Center (NPRC) was unable to 
determine whether the Veteran had in-country service in the 
Republic of Vietnam.  A July 2005 report of contact indicates 
that the Veteran contended he did set foot in Vietnam and was 
asked by the RO to send some kind of proof such as pictures, 
letters, or postcards and the Veteran stated that he would look 
for proof and write down when and where he was in Vietnam.  The 
Veteran indicated that he would send the information in a month.  
No such evidence has been received.  

Most recently in a March 2009 letter, the RO informed the Veteran 
that the National Personnel Records Center (NPRC)/Department of 
the Navy was unable to verify that he had any in-country service 
in Vietnam.  The letter indicated that he needed to submit 
evidence or a statement which showed that he had duty or 
visitation in Vietnam.  The Veteran was reminded of the July 2005 
telephone conversation and asked to submit evidence to 
substantiate his claim within 30 days.  No such evidence was 
received.  Accordingly, as the Veteran has provided no additional 
information or evidence to assist VA in corroborating his account 
that he set foot in Vietnam, the Board concludes that VA has 
fulfilled its duty to assist and that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2).

The Board acknowledges that the Veteran has not been accorded a 
VA examination in connection with his claim.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The Board concludes an examination is not needed in the current 
appeal because, as will be discussed more thoroughly below, there 
is no evidence of in-service exposure to herbicides besides the 
Veteran's own statements.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  Further, 
the Veteran's service treatment records were absent for a 
diagnosis of a diabetes mellitus, type II, and the first post-
service medical findings of this disorder were many years after 
service.  Further, no competent evidence has been submitted to 
indicate that the Veteran's diabetes mellitus, type II is 
associated with an established event, injury, or disease in 
service or during the presumptive period.  Accordingly, it was 
not necessary to obtain a medical examination or medical opinion 
in order to decide the claim for diabetes mellitus, type II in 
this case.  38 C.F.R. § 3.159(c)(4)(i).

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOC.  These documents informed them of the laws and 
regulations relevant to the issue on appeal.  For these reasons, 
the Board concludes that VA has fulfilled its duty to assist the 
Veteran in this case.

Law And Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 38 C.F.R. 
§ 3.309(a), to include diabetes mellitus, the disease must have 
become manifest to a degree of 10 percent or more within 1 year 
from date of separation from service.  38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  According to the VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 
10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam 
means service in the RVN or its inland waterways, or service in 
other locations if the conditions of service involved duty or 
visitation in the RVN.  Service in the Republic of Vietnam under 
38 C.F.R. § 3.307(a)(6)(iii) requires the service member's 
presence at some point on the landmass or the inland waters of 
Vietnam.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008)  
See also VAOPGCPREC 7-93 (holding that service in Vietnam does 
not include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on a 
deep-water naval vessel in waters off shore of the Republic of 
Vietnam is not qualifying service in Vietnam).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  On August 31, 2010, hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease were added to the list.  75 
Fed. Reg. 53202.  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, a veteran may establish 
service connection based on exposure to Agent Orange with proof 
of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran in the current appeal is not entitled to service 
connection for diabetes mellitus, type II.  The Veteran did not 
have active service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, as 
defined above.  In this regard, in May 2005, the NPRC was unable 
to determine whether the Veteran had in-country service in the 
Republic of Vietnam.  It was noted that the Veteran served aboard 
the USS Epping Forest LSD 4 which was in the official waters of 
the Republic of Vietnam for several periods of time in 1965 and 
1966.  The Veteran's service personnel records verify that he was 
onboard the USS Epping Forest during the time periods that the 
ship was in the official waters.  

However, the presence in the official waters of Vietnam is not 
sufficient to qualify for the presumption of herbicide exposure.  
Although the Veteran asserted that he set foot in Vietnam and 
informed the RO in July 2005 that he would look around for 
documentation of such and would write down when and where he was, 
no such documentation was submitted.  Further, the Veteran did 
not submit a statement clarifying when he allegedly set foot in 
Vietnam despite being reminded to do so in a March 2009 letter.  
In addition, his service treatment and personnel records are 
absent for any corroboration of his presence in-country Vietnam.  
Thus, the evidence of record contains only the Veteran's 
assertion that he actually set foot in Vietnam.  

As such, the objective evidence of record does not indicate that 
the Veteran was ever present in the Republic of Vietnam for duty 
or visitation or its inland waterways.  Instead, it appears that 
the Veteran was aboard a ship that was in the Vietnamese coastal 
waters only.  Therefore, the Veteran did not have service in the 
Republic of Vietnam as defined at 38 C.F.R. § 3.307(a)(6)(iii), 
and the presumption of exposure to herbicides, including Agent 
Orange, is not for application in this case.  Accordingly, the 
Veteran may not be presumed to have been exposed during service 
to an herbicide agent, and service connection for diabetes 
mellitus, type II may not be granted on that basis.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

Although the Veteran is not entitled to service connection for 
diabetes mellitus, type II under 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), the availability of presumptive service connection for 
some conditions based on exposure to Agent Orange does not 
preclude direct service connection based on exposure to Agent 
Orange.  Stefl, 21 Vet. App. at 120.  In other words, a 
regulatory established presumption is not the sole method for 
showing causation in establishing a claim for service connection 
for disability due to herbicide exposure.  The Board will now 
consider whether service connection for diabetes mellitus, type 
II due to Agent Orange exposure is warranted on a direct basis.  

The Veteran's service treatment records are absent for complaints 
of, treatment for, or findings (including a diagnosis) of 
diabetes mellitus.  The Veteran reported in his November 2004 
claim that he was diagnosed with diabetes mellitus in 1994.  In a 
November 2004 statement, Dr. D.T. confirmed that she had 
diagnosed the Veteran with diabetes mellitus in August 1994.  Dr. 
D.T. noted that the Veteran reported having a diagnosis of 
"borderline diabetes" since approximately 1990.  Thus, 
according to this evidence, the first finding of diabetes 
mellitus is dated in 1994, approximately 24 years after the 
Veteran's separation from service.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  Id.; cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role. 
 See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  

In this regard, neither the Veteran nor the evidence of record 
indicates that he was diagnosed with diabetes mellitus until 
approximately 24 years after his separation from service.  As 
such, there has been no showing of diabetes mellitus until two 
decades after the Veteran's separation from service.  Moreover, 
there is no competent medical evidence indicating that the 
Veteran's diabetes mellitus is related to Agent Orange exposure 
or his military service.  Although the Veteran might sincerely 
believe that his diabetes mellitus is related to his service, he, 
as a layperson, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In conclusion, the Veteran has been shown to have diabetes 
mellitus, type II.  The service treatment records are absent for 
any indications of diabetes mellitus, and the competent medical 
evidence does not reveal a nexus between the Veteran's 
currently-diagnosed diabetes mellitus and his active duty.  
Additionally, the evidence does not support service connection on 
a presumptive basis because there is no competent medical 
evidence showing that the Veteran's diabetes mellitus, type II 
manifested itself to a degree of 10 percent or more within one 
year from the date of his separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Further, the Veteran may not be presumed 
to have been exposed to an herbicide agent during his active 
duty, and service connection for diabetes mellitus, type II may 
not be granted on that basis.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).  As such, service connection must be denied.  38 C.F.R. 
§ 3.303.  





(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, type II, 
to include as secondary to in-service herbicide exposure, is 
denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


